Citation Nr: 1547983	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  11-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for mood disorder, not otherwise specified (NOS).

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right knee patellofemoral pain syndrome.

3.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left knee patellofemoral pain syndrome.

4.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right shoulder bicipital tendonitis.

5.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right wrist strain.

6.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right ankle strain.

7.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left ankle strain.

8.  Entitlement to an initial disability rating (or evaluation) for cervical myofascial pain syndrome, in excess of 10 percent for the period from April 30, 2009 to November 18, 2014, and in excess of 20 percent from November 18, 2014.

9.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for lumbar spine degenerative disc disease and myofascial pain syndrome.

10.  Entitlement to an initial disability rating (or evaluation) for irritable bowel syndrome and gastroesophageal reflux disease (GERD), in excess of 0 percent for the period from April 30, 2009 to November 18, 2014, and in excess of 30 percent from November 18, 2014.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 2004 to April 2009.

This appeal derived from a downstream element of a claim for service connection for depression, anxiety, insomnia, GERD, irritable bowel syndrome, low back disorder, bilateral knee disorder, bilateral ankle disorder, neck pain, right shoulder disorder, and right wrist disorder that was received in March 2009 (prior to the Veteran's separation from active service).  This appeal comes to the Board of Veterans' Appeals (Board) a from May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, granted service connection for mood disorder, NOS and assigned an initial 30 percent disability rating, right and left knee patellofemoral pain syndrome, right shoulder bicipital tendonitis, right wrist strain, cervical myofascial pain syndrome, lumbar spine degenerative disc disease and myofascial pain syndrome, and right and left ankle strain, and assigned initial 10 percent disability ratings, and GERD and diarrhea and assigned an initial noncompensable (0 percent) disability rating.  The disability ratings were made effective April 30, 2009 (the day after separation from active service).  The Veteran entered a notice of disagreement with the initial disability ratings assigned.  

A June 2015 rating decision granted a 30 percent initial disability rating for the irritable bowel syndrome and a 20 percent initial disability rating for the cervical myofascial pain syndrome effective November 18, 2014, creating "staged" initial disability ratings.  During the pendency of this appeal, the Veteran moved and the current agency of original jurisdiction (AOJ) is the VA RO in Detroit, Michigan.  

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

With regard to the issues of higher ratings for right and left knee, right shoulder, right wrist, right and left ankle, cervical spine, and lumbar spine disabilities decided herein, pursuant to the May 2014 Board remand instruction, additional VA treatment records were obtained and associated with the claims file.  In July 2014 correspondence, the AOJ requested that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for the service-connected disabilities.  No response to the July 2014 letter has been received from the Veteran.  In November 2014, a VA examination was conducted to assist in determining the current nature and severity of the service-connected disabilities.  As discussed below, the Board finds the November 2014 VA examination report was thorough and adequate and in compliance with the Board's remand instructions.  

With respect to the issue of a higher initial rating for the mood disorder, the Veteran did not appear for the scheduled VA psychiatric examination in October 2014 - the development ordered by the previous remand for this issue.  As such, the Board finds that there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The issues of higher initial disability ratings for irritable bowel syndrome and GERD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire initial rating period from April 30, 2009, the mood disorder has more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: depression, anxiety, irritability, chronic sleep disturbance with nightmares, hypervigilance, intrusive thoughts, difficulty concentrating, slight memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  For the entire initial rating period from April 30, 2009, the mood disorder has not more nearly approximated occupational and social impairment with deficiencies in most areas.

3.  For the entire initial rating period from April 30, 2009, the right and left knee disabilities have been manifested by symptoms of painful motion, stiffness, and subjective feelings of locking and giving way that are productive of noncompensable limitation of motion.

4.  For the entire initial rating period from April 30, 2009, the right and left knee disabilities have not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, instability, dislocation of the semilunar cartilage with frequent episodes of joint "locking," removal of the semilunar cartilage, malunion or non-union of the tibia and fibula, or genu recurvatum.

5.  For the entire initial rating period from April 30, 2009, the right shoulder disability has been manifested by symptoms of painful motion, stiffness, and weakness that are productive of noncompensable limitation of motion.

6.  For the entire initial rating period from April 30, 2009, the right shoulder disability has not been manifested by limitation of flexion or abduction more nearly approximating limitation of motion of the arm to shoulder level, ankylosis, loss of head, nonunion, fibrous union, dislocation, or malunion of the humerus, or impairment of the clavicle or scapula. 

7.  For the entire initial rating period from April 30, 2009, the right wrist disability has been manifested by symptoms of painful motion and clicking that are productive of noncompensable limitation of motion.

8.  For the entire initial rating period from April 30, 2009, the right wrist disability has not been manifested by ankylosis. 

9.  For the entire initial rating period from April 30, 2009, the right and left ankle disabilities have been manifested by symptoms of painful motion and stiffness that are productive of noncompensable limitation of motion.

10.  For the entire initial rating period from April 30, 2009, the right and left ankle disabilities have not more closely approximated marked limitation of motion of the ankle and have not been manifested by ankylosis of the ankle, subastragalar, or tarsal joint, an astragalectomy, or malunion of the os calcis or astragalus.

11.  For the initial rating period from April 30, 2009 to November 18, 2014, the cervical spine disability has been manifested by symptoms of painful motion, stiffness, and combined range of motion of the cervical spine of 330 degrees. 

12.  For the initial rating period from April 30, 2009 to November 18, 2014, the cervical spine disability has not been manifested by ankylosis, forward flexion of the cervical spine to 30 degrees or less, combined range of motion of the cervical spine to 170 degrees or less, muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 2 weeks during a 12 month period.

13.  For the initial rating period from November 18, 2014, the cervical spine disability has been manifested by painful motion, cracking with lateral flexion, and muscle spasm of the cervical spine resulting in abnormal gait or abnormal spinal contour.

14.  For the initial rating period from November 18, 2014, the cervical spine disability has not been manifested by ankylosis, forward flexion of the cervical spine to 15 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.

15.  For the entire initial rating period from April 30, 2009, the lumbar spine disability has been manifested by symptoms of painful motion, fatigue, decreased motion, stiffness, and spasms that are productive of noncompensable limitation of motion.

16.  For the entire initial rating period from April 30, 2009, the lumbar spine disability has not been manifested by ankylosis, forward flexion to 60 degrees or less, combined range of motion not greater than 120 degrees, or muscle spasm, guarding, localized tenderness severe enough to result in abnormal gait or abnormal spinal contour, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 2 weeks during a 12 month period.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 50 percent, but no higher, for mood disorder, NOS, have been met for the entire initial rating period from April 30, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9435 (2015).  

2.  The criteria for a disability rating in excess of 10 percent for right knee patellofemoral pain syndrome have not been met or more nearly approximated for any part of the initial rating period from April 30, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5014 (2015).

3.  The criteria for a disability rating in excess of 10 percent for left knee patellofemoral pain syndrome have not been met or more nearly approximated for any part of the initial rating period from April 30, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5014 (2015).

4.  The criteria for a disability rating in excess of 10 percent for right shoulder bicipital tendonitis have not been met or more nearly approximated for any part of the initial rating period from April 30, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5024 (2015).

5.  The criteria for a disability rating in excess of 10 percent for right wrist strain have not been met or more nearly approximated for any part of the initial rating period from April 30, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2015).

6.  The criteria for a disability rating in excess of 10 percent for right ankle strain have not been met or more nearly approximated for any part of the initial rating period from April 30, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

7.  The criteria for a disability rating in excess of 10 percent for left ankle strain have not been met or more nearly approximated for any part of the initial rating period from April 30, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

8.  For the initial rating period from April 30, 2009 to November 18, 2014, the criteria for a disability rating in excess of 10 percent for cervical myofascial pain syndrome have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

9.  For the initial rating period from November 18, 2014, the criteria for a disability rating in excess of 20 percent for cervical myofascial pain syndrome have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

10.  The criteria for a disability rating in excess of 10 percent for lumbar spine degenerative disc disease and myofascial pain syndrome have not been met or more nearly approximated for any part of the initial rating period from April 30, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in March 2009, prior to the initial adjudication of the service connection claims in May 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, these issues come before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give 38 U.S.C.A. § 5103(a) notice for the service connection claims that were granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson,	 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, and lay statements.

VA treatment records associated with the claims file note that the Veteran received private treatment following a motor vehicle accident in November or December 2009.  See e.g., January 2010 VA treatment record; see also November 2014 VA examination report.  December 2009 to January 2010 VA treatment records note that VA doctors repeatedly recommended that the Veteran submit any private treatment records following the 2009 motor vehicle accident so VA could assist in treatment.  No records were submitted by the Veteran.  

The AOJ (in a July 2014 letter) requested that the Veteran submit any private treatment records with respect to the service-connected disabilities on appeal or provide the necessary authorizations for VA to obtain these treatment records on his behalf.  No response has been received to the July 2014 letter nor has the Veteran submitted additional private treatment records.  As such, the Board finds that VA has made every reasonable effort to obtain all records relevant to the issues on appeal. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  With respect to the right and left knee, right shoulder, right wrist, cervical spine, lumbar spine, and right and left ankle disabilities, the Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in April 2009 and November 2014.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the initial rating issues.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.    

With respect to the mood disorder, the Veteran was provided with a VA examination (the report of which has been associated with the claims file) in April 2009.  In accordance with the Board's May 2014 remand instructions, a VA psychiatric examination was scheduled for October 2014, and notice was sent to the Veteran.  A report from the VA Medical Center (VAMC) notes that the Veteran failed, without explanation, to report for the scheduled examination.  As noted above, the Veteran did attend the VA examination for the other issues on appeal in November 2014.  The June 2015 supplemental statement of the case informed the Veteran of the failure to report for the VA examination scheduled in October 2014. 

In this case, there is no showing in the record of good cause for the Veteran's failure to report for the scheduled psychiatric examination and the Veteran has not offered a reason for his failure to report.  There is no indication in the record that the letter notifying the Veteran of the October 2014 VA examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  The Veteran clearly received notification of the other VA examination he attended in November 2014.  Further, none of the correspondence sent to the Veteran was returned to VA as undeliverable.

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  As such, remand for additional VA examination is not warranted and the Board will decide the appeal on the basis of the existing record.  38 C.F.R. § 3.655 (2015).

Based on the above, the Board finds that the April 2009 VA examination report, in light of the other lay and medical evidence of record is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue of a higher initial rating for a mood disorder.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a psychiatric examination, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran was provided an opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Disability Rating Laws and Regulations 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period with respect to the issues of higher initial ratings for the mood, right and left knee, right shoulder, right wrist, lumbar spine, and right and left ankle disorders.  The Board has considered and maintained the 10 and 20 percent "staged" ratings assigned for the cervical spine disability.

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).    

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2015).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the U.S. Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2015).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Initially, throughout the course of the appeal, the Veteran has contended generally that the service-connected disabilities have been manifested by more severe symptoms than those contemplated by the initial disability ratings assigned.  The Veteran has expressed general disagreement with the May 2009 rating decision, but has not submitted any lay statements or contentions detailing symptoms associated with the service-connected disabilities or why he is entitled to higher initial disability ratings.  See April 2010 notice of disagreement and June 2010 written statement.


Initial Rating for Mood Disorder

The Veteran is in receipt of a 30 percent initial disability rating for the mood disorder under 38 C.F.R. § 4.130, Diagnostic Code 9435 from April 30, 2009 (the day after service separation).  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the psychiatric symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for the psychiatric disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Throughout the course of the appeal, the Veteran has contended generally that the mood disorder has been manifested by more severe symptoms than those contemplated by the 30 percent initial disability rating assigned.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from October 10, 2009, the Veteran's mood disorder has been manifested by occupational and social impairment with reduced reliability and productivity, and symptoms that more nearly approximate the criteria for a 50 percent disability rating under Diagnostic Code 9435.

Initially, the Veteran has also been diagnosed with posttraumatic stress disorder (PTSD) during the appeal period.  See e.g., May 2011 and April 2014 VA treatment records.  Service connection for PTSD was previously denied.  See May 2009 rating decision, May 2014 Board decision.  VA adjudicators are precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The evidence of record does not reflect that it is possible to separate the effects of the service-connected mood disorder from the non-service-connected PTSD; therefore, the Board shall attribute all signs and symptoms of the PTSD to the service-connected mood disorder in determining the level of social and occupational impairment caused by the psychiatric symptomatology and the corresponding appropriate rating.  See also 38 C.F.R. § 3.102 (2015). 

Service treatment records and VA treatment records associated with the claims file note that the Veteran reported depression, anxiety, irritability, chronic sleep disturbance, hypervigilance, and intrusive thoughts. The treatment records indicate the Veteran was alert and oriented in all spheres, thought processes were logical, and the Veteran consistently denied suicidal or homicidal thought, intent or plan, hallucinations, or delusions.  

A June 2008 service treatment record notes one previous instance of passive suicidal ideation that resolved.  On a November 2008 report of medical history, the Veteran reported frequent anxiety attacks, memory loss, difficulty with concentration, depression, and insomnia controlled with medication.  A January 2009 service treatment record notes that the Veteran reported sleep disturbance with nightmares and that his anger frightens people.  The service treatment record notes slight memory impairment and poor concentration.  A GAF score of 65 to 70 was assigned.  On a January 2009 post-deployment health assessment, the Veteran endorsed problems sleeping, trouble concentrating, being easily distracted and forgetful, trouble remembering, and increased irritability.

March 2009 service treatment records note that the Veteran's mood was described as good/euthymic, affect was full range and appropriate, thought processes were logical, judgment was poor, and insight was limited. A March 2009 service treatment record notes that a GAF score of 75 was assigned.  Subsequent March 2009 service treatment records note that a GAF score of 81 to 90 was assigned with the Veteran having minimal clinical symptoms.  A March 2009 psychiatric fitness for duty evaluation report notes that the Veteran was arrested for domestic violence in November 2007.  The service treatment records note that the Veteran and his spouse had ongoing difficulties with their marital relationship.  The VA treatment records note that the Veteran and his spouse separated in 2009 and divorced during the appeal period.  

An April 2009 VA examination report (in associated with assessment of a traumatic brain injury) notes that the Veteran had mild memory impairment, difficulty concentrating, irritability, and restlessness.  The April 2009 VA psychiatric examination report notes that the Veteran had never been hospitalized for a mental disorder, was prescribed psychiatric medication, and was not in psychotherapy.  The Veteran endorsed chronic sleep impairment with nightmares, intrusive thoughts, irritability, hypervigilance, and heightened startle response.  The Veteran reported that he is a fairly social person and never had any difficulty socializing.

The April 2009 VA examination report notes that the Veteran had a history of depression and anxiety and was slightly irritable, but at times slightly euthymic during the examination.  No impairment in thought processes or communication, delusions or hallucinations, suicidal or homicidal thoughts, ideation, plans, or intent, evidence of memory impairment, history of panic attacks, or obsessive or ritualistic behavior were noted. The VA examiner noted no current impairment of impulse control, but that the Veteran was arrested for domestic violence in 2007.  

The April 2009 VA examiner opined that the Veteran had mild to moderate symptoms of a mood disorder, including depressed mood, insomnia, and history of substance/alcohol abuse.  The VA examiner noted that the Veteran reported no difficulty socializing, had meaningful interpersonal relationships, and an improving relationship with his spouse.  The VA examiner noted that the Veteran required ongoing medication for control of psychiatric symptoms.  The VA examiner opined that the Veteran had decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to psychiatric signs and symptoms, but with general satisfactory functioning and assigned a GAF score of 62.

July and August 2009 VA treatment records note that the Veteran reported insomnia, nightmares two to three times per week, occasional intrusive memories, flashbacks, avoidance, loss of interest, detachment from others, emotional numbing, difficulty concentrating, hypervigilance, and startle reactions.  The Veteran reported that his psychiatric symptoms sometimes impaired social functioning.  The Veteran reported an anxiety/panic attack in April 2009 after his spouse left.  The Veteran was diagnosed with PTSD and a GAF score of 55 was assigned.  

A January 2010 VA treatment record notes that the Veteran reported low motivation, poor sleep, intrusive memories, and irritability.  A GAF score of 55 was assigned.  VA treatment records dated from January to December 2010 note that the Veteran repeatedly cancelled psychiatric appointments.  A February 2011 VA treatment record notes that the Veteran and his mother reported difficulties over the previous year due to the Veteran's mood swings, lack of motivation, and other symptoms of PTSD and depression.  March 2011 VA treatment records note that the Veteran reported passive suicidal ideation three or four years prior, but never actually attempted it.  The Veteran denied any current or history of suicidal plan or intent.  The Veteran reported enjoying videogames, music, and spending time with friends.  A GAF score of 60 was assigned.  

March 2011 VA treatment records note that the Veteran was voluntarily admitted to an in-patient psychiatric treatment program, but asked to leave early (after approximately five days) without completing the program because of inappropriate comments he made during a group therapy session, but that he could return to the program at a later date.  A March 2011 VA treatment record (for the purposes of admitting the Veteran for in-patient hospitalization) notes that the Veteran endorsed subjective symptoms of depression, isolating himself, sleeping problems with nightmares, irritability, loss of interest in everyday activities, hypervigilance, anxiety, relationship problems, increased startle response, short-term memory problems, flashbacks, difficulty with controlling his anger, mood swings, concentration problems, emotional numbing, and intrusive thoughts.  A GAF score of 48 was assigned and the Veteran was admitted to the in-patient psychiatric program.  

April 2011 VA treatment records note that the Veteran was voluntarily admitted to an in-patient psychiatric treatment program, but checked out early (after two weeks) without completing the program because "he had got[ten] all he needed from it."  An April 2011 VA treatment record (for the purposes of admitting the Veteran for in-patient hospitalization), notes that the Veteran endorsed the same psychiatric symptoms as noted at the previous March 2011 VA admission report.  A GAF score of 48 was again assigned.
 
Throughout the April 2011 in-patient program, the Veteran denied homicidal or suicidal ideation.  The April 2011 VA treatment records note that the Veteran reported support of his friends, family, and a girlfriend, but some ongoing tension with his mother.  The Veteran reported poor sleep with nightmares, depression, some social avoidance, and hypervigilance.  The Veteran's affect was noted as restricted.  The April 2011 treatment records note that GAF scores of 50, 52, and 55 were assigned throughout the course of the in-patient hospitalization.  

May to November 2011 VA treatment records note that the Veteran was assigned a GAF score of 60.  The treatment records note that the Veteran was seen for an initial PTSD intake appointment, but did not follow up with therapy sessions.  The May 2011 VA PTSD program initial assessment record notes that the Veteran reported problems with anger, poor motivation, and irritability.  The treatment record notes that the Veteran reported limited social relationships, but that he enjoys socializing with friends and maintains regular contact with his family.    

An April 2014 VA treatment record notes that the Veteran reported difficulty sleeping with nightmares once or twice per week as well as flashbacks.  The Veteran reported attending school and socializing at bars.  The Veteran reported passing thoughts of hurting others and that, while he has never purposefully been in fights, he has been in bar fights.  The Veteran reported shopping at night because he "likes being in controlled environments."  The Veteran reported that he has very supportive family and friends.  A GAF score of 64 was assigned.

A July 2014 VA treatment record notes that the Veteran's mood was stable due to psychiatric medications.  The Veteran reported no recent nightmares and his ability to concentration had improved.  The Veteran denied suicidal or homicidal ideation, hallucinations, delusions, or other thought disturbances.  The treatment record notes that the Veteran's mood was euthymic with congruent affect.

Based on the above, the Board finds that, for the entire initial rating period, the mood disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, anxiety, irritability, chronic sleep disturbance with nightmares, hypervigilance, intrusive thoughts, difficulty concentrating, slight memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, which more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 9435.  38 C.F.R. §§ 4.3, 4.7, 4.130.

The Board has weighed and considered the GAF scores during the initial rating period, which have ranged from 48 to 90.  With respect to the GAF scores of 48 assigned in March and April 2011 before the two short periods of voluntary in-patient psychiatric treatment, scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning.  DSM-IV at 46-47.  The Board finds that the single GAF score of 48 is not reflective of the Veteran's actual occupational and social impairment and symptoms over the initial rating period as this score is inconsistent with the other, multiple GAF assessments, as well as specifically reported or noted symptoms or levels of occupational and social impairment.  Just prior (within two weeks) of the Veteran's initial in-patient treatment in March 2011 (when the GAF score of 48 was assigned), a GAF score of 60 was assigned.  At discharge from the in-patient program (two weeks after the GAF score of 48 was assigned for the second time), a GAF score of 55 was assigned.  The other GAF scores assigned throughout the initial rating period reflect a range of mild to moderate impairment associated with the psychiatric disorders.  

The Board finds that the GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced moderate psychiatric symptoms productive of occupational and social impairment with reduced reliability and productivity, more nearly approximating the criteria for a 50 percent disability rating under Diagnostic Code 9435.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); see also 38 C.F.R. § 4.130.   

The Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 50 percent have not been met or more nearly approximated for any part of the initial rating period.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  The Board finds that the Veteran's mood disorder has not more nearly approximated occupational and social impairment with deficiencies in most areas during any part of the initial rating period.  The Veteran has not experienced obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, neglect of personal appearance or hygiene, inability to establish or maintain effective relationships, or spatial disorientation.   

The VA treatment records and VA examination reports reflect that, while getting divorced during the appeal period, the Veteran reported socializing with friends and family members and participating in hobbies such as videogames.  The VA treatment records indicate the Veteran was alert and oriented in all spheres, thought processes were logical, and judgment was intact.  Other than one June 2008 service treatment record noting one previous instance of passive suicidal ideation that resolved, the Veteran has consistently denied suicidal or homicidal ideation, intent, or plan.  Further, other than one instance of domestic violence in 2007 and bar fights, the evidence of record does not reflect the Veteran has engaged in acts of violence and the Veteran has denied homicidal ideation.  The Board finds that, while the Veteran has demonstrated some impaired impulse control during the appeal period, the symptoms of the mood disorder does not more nearly approximate occupational and social impairment with deficiencies in most areas. 

Further, the Board finds that, to the extent the Veteran's psychiatric disorder has been manifested by intrusive thoughts, avoidance of crowds, diminished interest or participation in significant activities, feelings of detachment from others, and hypervigilance the level of social and occupational impairment caused by these symptoms does not more nearly approximate occupational and social impairment with deficiencies in most areas.  The avoidance of crowds, diminished interest or participation in significant activities, and feelings of detachment from others endorsed by the Veteran are forms of social impairment.  Intrusive thoughts and hypervigilance are like or similar to anxiety and suspiciousness.  See Mauerhan,	 16 Vet. App. 436.  Anxiety is "the unpleasant emotional state consisting of psychophysiological responses to anticipation of unreal or imagined danger, ostensibly resulting from unrecognized intrapsychic conflict . . . psychological concomitants include feelings of impending danger, powerlessness, apprehension, and tension."  Dorland's Illustrated Medical Dictionary 113 (31st ed. 2007).  Intrusive thoughts and hypervigilance can result in increased feelings of anxiety and suspiciousness.      
  
The criteria for a 70 percent rating under Diagnostic Code 9435 require occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Based on the lay and medical evidence of record, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent rating based on symptoms and the degrees of social and occupational impairment for any part of the initial rating period from April 30, 2009.  38 C.F.R. §§ 4.3, 4.7.  As the criteria for the next higher (70 percent) rating for the mood disorder have not been met or more nearly approximated, it logically follows that criteria of total occupational and social impairment for an even higher rating (100 percent) have not been met or more nearly approximated for any part of the initial rating period.

The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period, the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating, based on symptoms and the degrees of social and occupational impairment.  See 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Right and Left Knee Disabilities

The Veteran is in receipt of 10 percent disability ratings for the right and left knee disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5014 from April 30, 2009 (the day after service separation).  The rating schedule directs that the diseases under Diagnostic Codes 5013 to 5024 (except for gout (Diagnostic Code 5017)) should be rated on limitation of motion of the affected part or as degenerative arthritis.  See 38 C.F.R. § 4.71a.

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See id., Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.  

Throughout the course of the appeal, the Veteran has contended generally that the right and left knee disabilities have been manifested by more severe symptoms than those contemplated by the 10 percent initial disability ratings assigned.  

As discussed in detail below, for the entire initial rating period, the Board finds that the criteria for initial disability ratings in excess of 10 percent for the right and left knee disabilities have not been met or more nearly approximated.  For the entire initial rating period from April 30, 2009, the Veteran's right and left knee disabilities have been manifested by symptoms of painful motion, stiffness, and subjective feelings of locking and giving way that are productive of noncompensable limitation of motion.

Initially, a March 2007 service treatment record appears to reflect that the Veteran underwent an anterior cruciate ligament reconstruction and partial lateral meniscectomy of the right knee.  The service treatment record lists the Veteran's name with a different Social Security number.  At the November 2014 VA examination, the Veteran specifically denied undergoing right knee surgery, but that his then-spouse did have right knee surgery in 2007.  The VA examiner noted, upon physical examination, no surgical scars on the right knee.  The VA examiner, based on physical examination of the right knee that reflected no surgical scars and the Veteran's explicit denial of undergoing a right knee surgery, noted that the March 2007 service treatment record was not related to this particular Veteran and was associated with the service treatment records in error.  

A November 2008 service separation physical examination report notes that the patellar tendon of the left knee was tender to palpitation.  On an associated report of medical history, the Veteran endorsed swollen or painful joints and swollen knees.  On a January 2009 post-deployment health assessment the Veteran endorsed muscle aches, swollen, stiff, or painful joints, and knee pain.  

At the April 2009 VA examination, the Veteran reported daily intermittent knee pain with prolonged sitting, standing, walking, and ascending and descending stairs, which he treated with nonsteroidal anti-inflammatory drugs (NSAIDs).  The Veteran reported subjective bilateral knee symptoms of giving way, pain, stiffness, and joint locking several times per week.  The Veteran denied flare-ups.  The VA examination report notes that the Veteran can stand more than one, but less than three hours, and is able to walk one to three miles.  A normal gait was noted.    

The April 2009 VA examination report notes, upon physical examination, no crepitation, mass behind the knee, clicks or snaps, grinding, instability, or meniscus abnormality associated with either knee.  Abnormal tracking and subpatellar tenderness was noted bilaterally.  Range of motion testing reflected bilateral knee flexion to 140 degrees and extension to 0 degrees.  Objective evidence of painful motion was noted initially and upon repetition.  No additional limitation of motion was noted upon repetition.  The VA examiner opined that the bilateral knee patellofemoral pain syndrome caused moderate impairment of sports and mild impairment of chores, exercise, traveling, and driving.

July 2009 and April 2011 VA treatment records note that the Veteran reported chronic bilateral knee pain.  Full range of motion and good strength was noted in all extremities.  An April 2014 VA treatment record notes that the Veteran reported intermittent knee pain and that stretching exercises were recommended.  

At the November 2014 VA examination, the Veteran reported intermittent, daily bilateral knee pain that had worsened since the April 2009 VA examination with increased pain including with squats for more than 20 seconds.  The Veteran reported that he chooses not to jog for exercise due to bilateral knee pain, his knees ache in cold weather and walking up hills, and his knees are stiff in the morning when he first gets up.  The Veteran denied physical treatment or taking any medication for his knees.  The Veteran reported one flare-up of bilateral knee pain after playing paintball.  

The November 2014 VA examination report notes diagnoses of bilateral patellofemoral pain syndrome and right knee mild traumatic degenerative joint disease.  Upon physical examination, range of motion testing reflected bilateral knee flexion to 140 degrees and extension to 0 degrees.  No pain was noted upon examination.  No additional limitation of motion was noted upon repetition.  The VA examiner opined that pain, weakness, fatigability, or incoordination does not significantly limit functional ability with repeated use over a period of time.  The VA examiner opined that the examination supports the Veteran's statements describing functional loss during flare-ups.

After a review of all the evidence, both lay and medical, for the entire initial rating period from April 30, 2009, the Board finds that the criteria for initial disability ratings in excess of 10 percent for the left and right knee disabilities have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5010, which in turn would be rated under Diagnostic Codes 5260 and 5261 for limitation of motion, requires flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  

For the entire initial rating period, the limitation of motion of the right and left knee did not more nearly approximate extension limited to 15 degrees or more, or flexion limited to 30 degrees or less, as needed for a 20 percent rating, even with consideration of the additional limitation due to pain, stiffness, and subjective feelings of locking and giving way.  The evidence also does not show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion for the right or left knee.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  Rather, the evidence of record shows that the Veteran had bilateral knee flexion to 140 degrees and extension to 0 degrees as noted on the April 2009 and November 2014 VA examination reports, which does not approximate limitation to 30 degrees of flexion or 15 degrees of extension as needed for a higher (20 percent) rating.  The Veteran had full range of motion in both knees throughout the entire initial rating period.  See 38 C.F.R. § 4.71a, Plate II.  Therefore, higher initial disability ratings in excess of 10 percent are not warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion and extension of the right or left knee.  38 C.F.R. § 4.71a.   

The Board has considered whether higher disability ratings for the right or left knee are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the right and left knee disabilities have caused pain, stiffness, and subjective feelings of locking and giving way, which have restricted overall motion.  The Veteran has consistently, in statements made for the purpose of treatment, reported chronic knee pain and difficulty with prolonged walking, standing, and ascending and descending stairs; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports indicate full ranges of motion in both knees for the entire rating period that do not more nearly approximate the 20 percent criteria.  Based on the above, the degree of functional impairment does not warrant higher ratings based on limitation of motion for the right or left knee disability.

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  There is no evidence that the Veteran underwent a knee replacement of the right or left knee joint; therefore, Diagnostic Code 5055 is inapplicable.  38 C.F.R. § 4.71a.  

The Board also finds that a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the right or left knee is not warranted for any part of the initial rating period.  At the November 2014 VA examination, joint stability tests were normal.  The Board has considered the Veteran's report of giving way at the April 2009 VA examination; however, the Board finds that "giving way" may be a different symptom than instability and more closely resembles weakness in the knee rather than instability.  See Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007) (defining instability as a "lack of steadiness or stability" and functional instability as the "inability of a joint to maintain support during use").  

The Veteran is currently in receipt of 10 percent disability ratings based on painful, noncompensable limitation of motion, which is based in part on Deluca factors such as weakness and giving way.  To rate the symptoms of knee weakness and giving way as symptoms of both arthritis (causing limitation of motion) and as instability (analogizing the weakness and giving way to instability) would result in rating the same symptoms under different disabilities and compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  As such, the Board finds that a separate rating for instability of either knee under Diagnostic Code 5257 is not warranted for any part of the initial rating period.  

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  "Locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop.  Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012).  The evidence of record does not support a finding that the Veteran had dislocation of the right or left semilunar cartilage.  See April 2009 and November 2014 VA examination reports (noting no meniscus abnormalities of either knee).  The April 2009 VA examination report reflects symptoms of pain and subjective feelings of locking associated with the bilateral knee disabilities; however, neither the April 2009 or November 2014 VA examination report notes "locking" associate with either knee.  

Diagnostic Code 5010-5003 specifically provides disability ratings on the basis of limitation of motion, including limitation of motion caused by pain and locking.  While the rating schedule does not direct that all of the symptoms listed in the rating criteria of a particular Diagnostic Code must be manifested by the service-connected disability in order to receive a disability rating under that Code, see 38 C.F.R. § 4.21 (2015), the Board finds that the functional impairment caused by the pain, stiffness, and subjective feelings of locking and giving way associated with the right and left knee disability is contemplated by the 10 percent disability ratings assigned.  See also DeLuca at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's right and left knee disabilities have not been manifested by dislocation of the meniscus with frequent episodes of "locking," pain, and effusion into the joint; therefore, Diagnostic Code 5258 does not apply.  38 C.F.R. § 4.71a.

The Board also finds that a separate disability rating under Diagnostic Code 5259 is not warranted in the present case.  Review of the evidence of record does not reflect that the Veteran underwent a meniscectomy or that the right or left knee disability has been otherwise manifested by removal of the semilunar cartilage.  The November 2014 VA examiner noted that the March 2007 treatment records associated with the service treatment records with regard to a partial lateral meniscectomy of the right knee does not pertain to this specific Veteran based on the Veteran's denial of ever undergoing knee surgery, the wrong Social Security number associated with the record, and the lack of surgical scar on either knee; therefore, the Board finds that Diagnostic Code 5259 does not apply.  Id.

Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula of the right or left knee.  As the evidence of record does not reflect that the Veteran has genu recurvatum of the right or left knee, Diagnostic Code 5263 does not apply.  Id.     

Finally there is no evidence of record of any scars associated with the right or left knee disability nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the right or left knee.  38 C.F.R. § 4.118 (2015).    

Initial Rating for Right Shoulder Disability

The Veteran is in receipt of a 10 percent disability rating for the right shoulder disability under 38 C.F.R. § 4.71a, 5099-5024 from April 30, 2009 (the day after service separation).  The April 2009 and November 2014 VA examination reports note that the Veteran is right hand dominant.  As noted above, the rating schedule directs that Diagnostic Code 5024 should be rated on limitation of motion of the affected part or as degenerative arthritis.  See 38 C.F.R. § 4.71a.

The Diagnostic Code that rates based on limitation of motion of the shoulder is Diagnostic Code 5201.  Under Diagnostic Code 5201, a 20 percent disability rating is assigned for limitation of an arm at the shoulder level whether it is the major or minor extremity.  A 30 percent disability rating is assigned for the major extremity when motion is limited to midway between the side and shoulder level.  A 40 percent disability rating is assigned for the major extremity when motion is limited to 25 degrees from the side.  Id.  

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotation is from 0 to 90 degrees.  See id., Plate I.  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi,	 17 Vet. App. 305, 314-316 (2003).

Throughout the course of the appeal, the Veteran has contended generally that the right shoulder disability has been manifested by more severe symptoms than those contemplated by the 10 percent initial disability rating assigned.  

As discussed in detail below, for the entire initial rating period, the Board finds that the criteria for an initial disability rating in excess of 10 percent for the right shoulder disability have not been met or more nearly approximated.  For the entire initial rating period from April 30, 2009, the Veteran's right shoulder disability has been manifested by symptoms of painful motion, stiffness, and weakness that are productive of noncompensable limitation of motion.

A November 2008 service separation physical examination report notes tenderness to palpitation of the supraspinous tendon with shoulder flexion.  Full range of motion with pain in the right shoulder was noted.  On an associated report of medical history, the Veteran endorsed shoulder pain.  On a January 2009 post-deployment health assessment the Veteran endorsed shoulder pain.  

At the April 2009 VA examination, the Veteran reported right shoulder pain in the anterior and superior shoulder that is aggravated by wearing a vest, lying on the shoulder "wrong," or "using [the] arm too much," and is alleviated with rest and NSAIDs.  The Veteran reported right shoulder symptoms of pain, stiffness, and weakness.  The Veteran reported moderately severe flare-ups every two to three weeks that last for hours and are precipitated by lifting, sleeping, and constant movement, and alleviated by rest.  The Veteran reported that he cannot do any heavy lifting and has right shoulder pain at rest.  Tenderness at the bicipital groove and supraspinatus tendon of the right shoulder was noted.

Upon physical examination at the April 2009 VA examination, range of motion testing reflected right shoulder flexion and abduction from 0 to 180 degrees and internal and external rotation from 0 to 90 degrees.  Objective evidence of painful motion was noted initially and upon repetition.  No additional limitation of motion was noted upon repetition.  The VA examiner opined that the right shoulder bicipital tendinitis caused moderate impairment of sports and mild impairment of chores and exercise. 

A July 2009 VA treatment record notes that the Veteran reported right shoulder pain when trying to pick up objects or mow a lawn.  The Veteran denied any dislocation of the right shoulder.  The treatment record notes, upon physical examination, full range of motion of the right shoulder and tenderness with push-off test.  Review of the claims file reflects that the Veteran has not sought any further treatment for the right shoulder disability during the appeal period.  

June 2011 VA treatment records note that the Veteran underwent shoulder surgery; however, as reported by the Veteran at the November 2014 VA examination, this surgery was for a (non-service-connected) left shoulder injury caused by the 2009 motor vehicle accident and not for the service-connected right shoulder disability.

At the November 2014 VA examination, the Veteran reported that the right shoulder had slightly worsened since the April 2009 VA examination.  The Veteran denied being seen or treated or taking medications for the right shoulder disability.  The Veteran reported that the right shoulder "pops" when he does overhead movements and an achy pain after doing unusual exercise such as moving boxes that lasts for one day.  The Veteran reported that the right shoulder is occasionally sore if he slept on it or after lifting heavy objects and has been achy in cold weather.   

Upon physical examination at the November 2014 VA examination, range of motion testing reflected right shoulder flexion and abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  The VA examination report indicates that pain was noted upon abduction and causes functional loss as well as tenderness over the anterior joint line.  The VA examiner noted that the right shoulder pops with range of motion in abduction and the Veteran cannot do repetitive overhead work.  No additional limitation of motion was noted upon repetition.  The VA examination report notes that right shoulder abduction was additionally limited with repeated use over a period of time to from 0 to 150 degrees due to pain.  The VA examination report notes a positive right Hawkins' Impingement test which may signify rotator cuff tendinopathy or tear.  

After a review of all the evidence, both lay and medical, for the entire initial rating period from April 30, 2009, the Board finds that the criteria for an initial disability rating in excess of 10 percent for the right shoulder disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5010, which in turn would be rated under Diagnostic Code 5201 for limitation of motion, requires limitation of an arm at the shoulder level.  

For the entire initial rating period, the limitation of motion of the right shoulder did not more nearly approximate flexion or abduction of the arm limited at shoulder level, even with consideration of the additional limitation due to pain, weakness, and stiffness.  The evidence of record shows that the Veteran, at worst, had right shoulder flexion to 180 degrees and abduction to 180 degrees with pain at 150 degrees as noted on the November 2014 VA examination report, which does not approximate limitation of motion at shoulder level (approximately 90 degrees), as needed for a higher (20 percent) rating.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  Therefore, a higher disability rating in excess of 10 percent is not warranted under Diagnostic Code 5201 for limitation of flexion and abduction of the right shoulder.  38 C.F.R. § 4.71a.   

The Board has considered whether a higher disability rating for the right shoulder is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's right shoulder disability has caused pain, stiffness, and weakness, which have restricted overall motion.  The Veteran has consistently reported chronic right shoulder pain and difficulty with overhead lifting; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports indicate ranges of motion for the entire rating period that do not more nearly approximate the 20 percent criteria.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the right shoulder disability.

The Board also finds that, for entire initial rating period from April 30, 2009, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the shoulder.  Initially, with respect to Diagnostic Code 5201, the Veteran is only entitled to a single disability rating for the right arm for limited motion at the shoulder joint.  In Yonek v. Shinseki, 722 F.3d 1355, the Federal Circuit held that 38 C.F.R. § 4.71a, Diagnostic Code 5201 does not provide separate ratings for limitation of motion in the flexion and abduction planes for a single arm, but rather a single rating based on "limitation of motion of" the arm.  Id. at 1358.  Therefore, only a single rating, based on the greatest type of limitation of motion, may be assigned for the right shoulder disability.

Next, as there is no lay or medical evidence of ankylosis of the scapulohumeral articulation, the Board finds that Diagnostic Code 5200 does not apply.  38 C.F.R.	 § 4.71a.  The Veteran has not undergone a total right shoulder replacement; therefore, Diagnostic Code 5051 does not apply.  Id.  Diagnostic Code 5202 provides ratings based impairment of the humerus.  As there is no lay or medical evidence of deformity of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union, nonunion, or loss of head of the humerus, the Board finds that Diagnostic Code 5202 does not apply.  See id.

Diagnostic Code 5203 provides ratings based on impairment of the clavicle or scapula.  Under Diagnostic Code 5203, a 20 percent disability rating is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  Alternatively, Diagnostic Code 5203 directs that impairment of the clavicle or scapula be rated based on impairment of function of the contiguous joint.  The November 2014 VA examination report notes no impairment of the clavicle, scapula, acromioclavicular, or sternoclavicular joint.  Further, the right shoulder disability is being rated on impairment of function of the right shoulder joint as evidenced by the 10 percent rating currently assigned under Diagnostic Code 5010-5003.  Based on the above, the Board finds that a separate rating under Diagnostic Code 5203 is not warranted for any part of the appeal period.  38 C.F.R. § 4.71a.          

Finally there is no evidence of record of any scars associated with the right shoulder disability nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the right shoulder.  38 C.F.R. § 4.118.    

Initial Rating for Right Wrist Disability 

The Veteran is in receipt of a 10 percent disability rating for the right wrist disability under 38 C.F.R. § 4.71a, Diagnostic Code 5215 from April 30, 2009 (the day after service separation).  The Veteran is right hand dominant.  Under Diagnostic Code 5215 (limitation of motion of the wrist), 10 percent disability ratings are warranted for palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.  Diagnostic Code 5215 does not provide for a rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71, Plate I, the standard range of motion for the wrist is extension from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, forearm pronation 0 to 80 degrees, forearm supination 0 to 85 degrees, ulnar deviation from 0 to 45 degrees, and radial deviation from 0 to 20 degrees.  Id.

Throughout the course of the appeal, the Veteran has contended generally that the right wrist disability has been manifested by more severe symptoms than those contemplated by the 10 percent initial disability rating assigned.  

As discussed in detail below, for the entire initial rating period from April 30, 2009, the Board finds that the criteria for an initial disability rating in excess of 10 percent for the right wrist disability have not been met or more nearly approximated.  For the entire initial rating period, the right wrist disability has been manifested by symptoms of painful motion and clicking that are productive of noncompensable limitation of motion.

At the April 2009 VA examination, the Veteran reported daily clicking and popping associated with right wrist pain.  The VA examination report notes that the right wrist pain does not limit the Veteran's ability to perform activities of daily living or his job.  The Veteran denied flare-ups associated with the right wrist disability.

Upon physical examination at the April 2009 VA examination, range of motion testing reflected right wrist dorsiflexion from 0 to 80 degrees, palmar flexion from 0 to 90 degrees, radial deviation to 20 degrees, and ulnar deviation from 0 to 45 degrees.  Objective evidence of painful motion was noted initially and upon repetition.  No additional limitation of motion was noted upon repetition.  The VA examiner opined that the right wrist strain did not impair usual daily activities.  

A July 2009 VA treatment record notes that the Veteran reported chronic right wrist pain.  Review of the claims file reflects that the Veteran has not sought any further treatment for the right wrist disability during the appeal period.   

At the November 2014 VA examination, the Veteran reported that he had not seen a doctor about the right wrist since service separation.  The Veteran reported intermittent pain in the dorsal joint line if he pushes off with the wrist and that the pain is temporary but the wrist may ache for the rest of the day.  The Veteran reported flare-ups of right wrist pain 10 to 12 times in the previous year.  

Upon physical examination at the November 2014 VA examination, range of motion testing reflected right wrist dorsiflexion from 0 to 75 degrees, palmar flexion from 0 to 80 degrees, radial deviation to 20 degrees, and ulnar deviation from 0 to 45 degrees.  Objective evidence of painful motion was noted during dorsiflexion that causes functional loss.  No additional limitation of motion was noted upon repetition.  The VA examiner noted that, on dorsiflexion on maximum range of motion, resistance applied to simulate pain on weight bearing (such as a push up) produces pain.   

After a review of all the evidence, both lay and medical, for the entire initial rating period from April 30, 2009, the Board finds that the criteria for an initial disability rating in excess of 10 percent for the right wrist disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A 10 percent rating is the maximum schedular disability rating under Diagnostic Code 5214.

The Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated under any other diagnostic codes pertaining to the wrist - specifically, ankylosis under Diagnostic Code 5215.  The range of motion in the right wrist, as documented in the April 2009 and November 2014 VA examination reports, demonstrates that the right wrist disability has not been manifested by ankylosis or limitation of motion akin to that of ankylosis.  The November 2014 VA examiner specifically noted that there was no right wrist ankylosis.  Rather, the April 2009 and November 2014 reflect near full range of motion in all planes.   

The Board has considered whether a higher disability rating for the right wrist is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's right wrist disability has caused pain and clicking, which have restricted overall motion.  The Veteran has consistently reported chronic right wrist pain and difficulty with push-ups; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports and treatment records indicate near full ranges of motion for the entire initial rating period that do not more nearly approximate ankylosis of the wrist.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the right wrist disability.  As such, the Board finds that a higher initial disability rating in excess of 10 percent is not warranted under Diagnostic Code 5214 (ankylosis of the wrist) for the right wrist disability.

Further, the Veteran has not undergone a total right wrist replacement; therefore, Diagnostic Code 5053 does not apply.  Id.  

Finally there is no evidence of record of any scars associated with the right wrist disability nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the right wrist.  38 C.F.R. § 4.118.    

Initial Rating for Right and Left Ankle Disabilities 

The Veteran is in receipt of 10 percent initial disability ratings for the right and left ankle disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5271 from April 30, 2009 (the day after service separation).  Under Diagnostic Code 5271, a 10 percent disability rating is warranted for moderate limitation of ankle motion.  A 20 percent (maximum) disability rating is prescribed for marked limitation of ankle motion.  38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  See id., Plate II.  The words "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2015).  

Throughout the course of the appeal, the Veteran has contended generally that the right and left ankle disabilities have been manifested by more severe symptoms than those contemplated by the 10 percent initial disability ratings assigned.  

As discussed in detail below, for the entire initial rating period, the Board finds that the criteria for initial disability ratings in excess of 10 percent for the right and left ankle disabilities have not been met or more nearly approximated.  For the entire initial rating period from April 30, 2009, the right and left ankle disabilities have been manifested by symptoms of painful motion and stiffness that are productive of noncompensable limitation of motion

On a November 2008 report of medical history, the Veteran reported ankle "locking."  A July 2009 VA treatment record notes that the Veteran reported chronic pain in both ankles.  An April 2014 VA treatment record notes that the Veteran reported intermittent ankle pain and that stretching exercises were recommended.    

At the April 2009 VA examination, the Veteran reported bilateral ankle pain when running or wearing boots as well as stiffness, which he treats with NSAIDs.  The Veteran denied flare-ups associated with the bilateral ankle disabilities.  The VA examination report notes that the Veteran can stand more than one, but less than three hours, and is able to walk one to three miles.  A normal gait and tenderness at the lateral ankle joint was noted bilaterally.  

Upon physical examination at the April 2009 VA examination, range of motion testing reflected bilateral ankle dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  Objective evidence of painful motion was noted initially and upon repetition.  No additional limitation of motion was noted upon repetition.  The VA examiner opined that the bilateral ankle strain caused mild impairment of exercise and sports. 

At the November 2014 VA examination, the Veteran reported that his ankles had worsened slightly since the April 2009 VA examination.  The Veteran reported that he takes no medication and had not seen a doctor for his ankles since service separation.  The Veteran reported pain over the anterior joint line daily lasting eight to 10 hours per day with no pain if he is not weightbearing.  The Veteran reported one flare-up of bilateral ankle pain in the previous year when his ankles hurt so much it was painful to walk following participation in paintball.

Upon physical examination at the November 2014 VA examination, range of motion testing reflected bilateral ankle dorsiflexion from 0 to 20 degrees, plantar flexion from 0 to 45 degrees, internal rotation from 0 to 20 degrees, and external rotation from 0 to 30 degrees.  No pain was not upon examination.  No additional limitation of motion was noted upon repetition.  A normal gait was noted.

After a review of all the evidence, both lay and medical, for the entire initial rating period from April 30, 2009, the Board finds that the criteria for initial disability ratings in excess of 10 percent for the left and right ankle disabilities have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5010, which in turn would be rated under Diagnostic Codes 5271 for limitation of motion, requires marked limitation of motion of the ankle.  

The Board finds that, for the entire initial rating period, the limitation of motion of the right and left ankle did not more nearly approximate marked limitation of motion of the ankle.  The April 2009 and November 2014 VA examination reports note full range of motion in both ankles upon physical testing, even when taking into account limitations due to pain and stiffness. 

In reaching its finding that the Veteran has not more than moderate limited motion of the ankle, the Board has considered whether higher disability ratings for the right or left ankle are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's right and left ankle disabilities have caused pain and stiffness.    Although service treatment records and VA examination reports note that the Veteran has reported experiencing pain and stiffness in both ankles, such findings, in the context of ranges of motion measures and other evidence, show the overall disability more nearly approximated moderate limitation of motion or moderate ankle disability, but do not show marked limitation of motion or provide for higher initial disability ratings than 10 percent in this case.   

The Board finds that, even with consideration of functional loss due to pain and stiffness, the right and left ankle disabilities do not more nearly approximate marked limited motion of the ankle as described for a higher 20 percent rating under Diagnostic Code 5271 for any part of the initial rating period.  The degree of functional impairment does not warrant higher ratings based on limitation of motion for the right or left ankle disability.  Based on the above evidence, the Board finds that initial disability ratings in excess of 10 percent are not warranted under Diagnostic Code 5271 for the right or left ankle disability for any part of the initial rating period.  38 C.F.R. §§ 4.3, 4.7.

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the ankle.  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Codes 5270 and 5272 does not apply.  The November 2014 VA examination report also specifically notes that the Veteran does not have malunion of the calcaneus (os calcis) or talus (astragalus) and that the Veteran has never had a astragalectomy; therefore, the Board finds that Diagnostic Codes 5273 and 5274 are also inapplicable.  The Veteran has not undergone a total ankle replacement of either ankle; therefore, Diagnostic Code 5056 does not apply.  38 C.F.R. § 4.71a.  

Finally there is no evidence of record of any scars associated with the right or left ankle disability nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the right or left ankle.  38 C.F.R. § 4.118.    

Spine Ratings Law and Regulations 

The Veteran is in receipt of a 10 percent initial disability rating for the lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243 from April 30, 2009 (the day after service separation), and a 10 percent initial disability rating for the period from April 30, 2009 to November 18, 2014, and a 20 percent rating from November 18, 2014 for the cervical spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent rating is assigned for forward flexion of the cervical spine at 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Initial Rating for Cervical Spine Disability 

Throughout the course of the appeal, the Veteran has contended generally that the cervical spine disability has been manifested by more severe symptoms than those contemplated by the 10 and 20 percent initial disability ratings assigned.  

From April 30, 2009 to November 18, 2014

As discussed in detail below, for the initial rating from April 30, 2009 to November 18, 2014 period, the Board finds that the criteria for an initial disability rating in excess of 10 percent for the cervical spine disability has not been met or more nearly approximated.  For the initial rating period from April 30, 2009 to November 18, 2014, the cervical spine disability has been manifested by symptoms of painful motion, stiffness, and combined range of motion of the cervical spine of 330 degrees.

On a January 2009 post-deployment health assessment the Veteran endorsed muscle aches and back pain.  A July 2009 VA treatment record notes that the Veteran reported chronic neck pain.  The Veteran was involved in a motor vehicle accident in November/December 2009.  See e.g., January 2010 VA treatment record.  (As noted above, the Veteran has not submitted these private treatment records or completed the necessary authorizations for VA to obtain them on his behalf.)  At the November 2014 VA examination, the Veteran reported receiving nine months of physical therapy related to neck pain following the 2009 motor vehicle accident and that, following the completion of physical therapy, the neck pain returned to the same level, location, and character as before the motor vehicle accident.  An April 2011 VA treatment record notes that the Veteran had full range of motion in the neck.  

At the April 2009 VA examination, the Veteran reported constant neck pain and stiffness that he treats with NSAIDs.  The Veteran denied any pain radiating into the upper extremities.  The Veteran reported symptoms of fatigue, decreased motion, stiffness, spasms, and neck pain.  No cervical spine muscle spasms, atrophy, guarding, pain with motion, tenderness, or weakness was noted.  The VA examination report notes that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.

Upon physical examination at the April 2009 VA examination, range of motion testing reflected cervical spine flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 35 degrees, right lateral flexion to 45 degrees, and bilateral lateral rotation to 80 degrees.  Objective evidence of painful motion was noted initially and upon repetition.  No additional limitation of motion was noted upon repetition.  The VA examiner opined that the cervical myofascial pain syndrome did not impairment usual daily activities.

After a review of all the evidence, both lay and medical, for the initial rating period from April 30, 2009 to November 18, 2014, the Board finds that the criteria for an initial disability rating in excess of 10 percent for the cervical spine disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent (20 percent) under the General Rating Formula for Diseases and Injuries of the Spine would require forward flexion of the cervical spine to 30 degrees or less, combined range of motion of the cervical spine to 170 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Range of motion testing conducted at the April 2009 VA examination notes cervical spine forward flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 35 degrees, right lateral flexion to 45 degrees, and bilateral lateral rotation to 80 degrees with objective evidence of painful motion and reflects a combined range of motion of 330 degrees.  The Board finds that this does not more nearly approximate limitation of flexion to 30 degrees or combined range of motion to 170 degrees or less, as needed for the next higher (20 percent) disability rating.  

Further, the April 2009 VA examination report notes that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Therefore, an initial disability rating in excess of 10 percent is not warranted under the General Rating Formula for the Spine for any part of the initial rating period from April 30, 2009 to November 18, 2014.  38 C.F.R. § 4.71a.  Because range of motion testing reflects almost full range of motion in the cervical spine, a higher rating under the General Rating Formula for ankylosis is not warranted.  Id.

The Board has considered whether a higher disability rating for the cervical spine is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's cervical disability has caused pain and stiffness, which have restricted overall motion.  The Veteran has consistently reported chronic cervical spine pain; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports indicate ranges of motion for the entire rating period that do not more nearly approximate the 20 percent criteria.  Rather the April 2009 VA examination report reflects near full range of motion of the cervical spine.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the cervical spine disability.

The Board further finds that, for the initial rating period from April 30, 2009 to November 18, 2014, a higher (20 percent) disability rating is also not warranted under the Intervertebral Disc Syndrome Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The April 2009 VA examination report notes no incapacitating episodes of intervertebral disc syndrome during the previous 12 month period.  The Board finds that the weight of the evidence of record is against finding that the cervical spine disability has been manifested by at least 2 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period (as required for a higher 40 percent rating), and the Veteran has not alleged otherwise38 C.F.R. §§ 4.3, 4.7.         

From November 18, 2014

As discussed in detail below, for the initial rating period from November 18, 2014, the Board finds that the criteria for initial disability rating in excess of 20 percent for the cervical spine disability has not been met or more nearly approximated.  For the initial rating period from November 18, 2014, the cervical spine disability has been manifested by painful motion, cracking with lateral flexion, and muscle spasm of the cervical spine resulting in abnormal gait or abnormal spinal contour.  Review of the claims file reflects that the Veteran has not sought any treatment for the cervical spine disability during this part of the appeal period.  

At the November 2014 VA examination, the Veteran reported that his neck is worse in that it cracks sometimes when he laterally flexes it.  The Veteran reported intermittent neck pain with no radiation of the pain to his arms and no numbness or paresthesias of his arms or hands.  The Veteran denied taking medication to treat the neck disability.  The Veteran denied flare-ups associated with the cervical spine disability.  

Upon physical examination at the November 2014 VA examination, range of motion testing reflected cervical spine flexion to 45 degrees, extension to 45 degrees, bilateral lateral flexion to 45 degrees, and bilateral lateral rotation to 80 degrees.  No objective evidence of painful motion or additional limitation of motion upon repetition was noted.  The VA examiner noted functional impairment associated with the cervical spine of pain on movement.  The VA examiner opined that no change in range of motion of the cervical spine was anticipated due to pain, weakness, fatigability, or incoordination during flare-ups or repetitive use over time.  The November 2014 VA examination report notes that the Veteran has muscle spasm of the cervical spine resulting in abnormal gait or abnormal spinal contour.  

After a review of all the evidence, both lay and medical, for the initial rating period from November 18, 2014, the Board finds that the criteria for an initial disability rating in excess of 20 percent for the cervical spine disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 20 percent (30 percent) under the General Rating Formula for Diseases and Injuries of the Spine would require forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the cervical spine.

Range of motion testing conducted at the November 2014 VA examination notes cervical spine forward flexion to 45 degrees, extension to 45 degrees, bilateral lateral flexion to 45, and bilateral lateral rotation to 80 degrees with no evidence of painful motion.  The Board finds that this does not more nearly approximate limitation of flexion to 15 degrees or favorable ankylosis of the cervical spine, as needed for the next higher (30 percent) disability rating.  38 C.F.R. § 4.71a.  

The Board has considered whether a higher disability rating for the cervical spine is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's cervical spine disability has caused pain and cracking, which have restricted overall motion.  The Veteran has consistently reported chronic cervical spine pain; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports indicate ranges of motion for the entire rating period that do not more nearly approximate the 30 percent criteria.  Rather the November 2014 VA examination report reflects near full range of motion of the cervical spine even when taking into account functional loss due to painful motion.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the cervical spine disability.

The Board further finds that, for the initial rating period from November 18, 2014, a higher (40 percent) disability rating is also not warranted under the Intervertebral Disc Syndrome Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The November 2014 VA examination report notes no incapacitating episodes of intervertebral disc syndrome during the previous 12 month period.  The Board finds that the weight of the evidence of record is against finding that the cervical spine disability has been manifested by at least 4 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period (as required for a higher 40 percent rating), and the Veteran has not alleged otherwise.  38 C.F.R.	 §§ 4.3, 4.7.         

Further, the Board finds that a separate rating for neurological impairment associated with the cervical spine disability is not warranted for any part of the initial rating period.  The April 2009 and November 2014 VA examination reports no bowel or bladder dysfunction, radicular pain, or any or any other signs of symptoms due to radiculopathy.  No neurologic abnormalities were noted.  Based on the evidence of record, the Board finds that a separate rating for neurological impairment is not warranted for any part of the initial rating period.

Finally there is no evidence of record of any scars associated with the cervical spine disability nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the cervical spine.  38 C.F.R. § 4.118.    




Initial Rating for Lumbar Spine Disability

Throughout the course of the appeal, the Veteran has contended generally that the lumbar spine disability has been manifested by more severe symptoms than those contemplated by the 10 percent initial disability rating assigned.  

As discussed in detail below, for the entire initial rating period, the Board finds that the criteria for an initial disability rating in excess of 10 percent for the lumbar spine disability has not been met or more nearly approximated.  For the entire initial rating period from April 30, 2009, the lumbar spine disability has been manifested by symptoms of painful motion, fatigue, decreased motion, stiffness, and spasms that are productive of noncompensable limitation of motion.

On a November 2008 report of medical history, the Veteran endorsed lower back pain for the previous eight to nine months.  On a January 2009 post-deployment health assessment the Veteran endorsed muscle aches and back pain.  A July 2009 VA treatment record notes that the Veteran reported chronic low back pain.  Review of the claims file reflects that the Veteran has not sought any further VA treatment for the lumbar spine disability during the appeal period.   

The Veteran was involved in a motor vehicle accident in November/December 2009.  See e.g., January 2010 VA treatment record.  (As noted above, the Veteran has not submitted these private treatment records or completed the necessary authorizations for VA to obtain them on his behalf.)  At the November 2014 VA examination, the Veteran reported that he received nine months of physical therapy related to back pain following the 2009 motor vehicle accident and that, following the completion of physical therapy, the back pain returned to the same level, location, and character as before the motor vehicle accident.  

At the April 2009 VA examination, the Veteran reported daily low back pain associated with wearing and carrying heavy equipment that he treats with NSAIDs.  The Veteran denied any pain radiating to the lower extremities.  A normal gait and lumbar flattening were noted.  The Veteran reported symptoms of fatigue, decreased motion, stiffness, spasms, and central lower lumbar pain.  The VA examination report notes that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.

Upon physical examination at the April 2009 VA examination, range of motion testing reflected lumbar spine flexion to 90 degrees, extension to 0 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  Objective evidence of painful motion was noted initially and upon repetition.  No additional limitation of motion was noted upon repetition.  The VA examiner opined that the lumbar spine disability caused mild impairment to chores, exercise, and sports.  

At the November 2014 VA examination, the Veteran reported that the back pain worsened slightly since the April 2009 VA examination.  The Veteran reported daily back pain without radiation into the lower extremities.  The Veteran reported one flare-up of back pain after playing paintball, when he was sore to the extent he had to roll out of bed the next day.

Upon physical examination at the November 2014 VA examination, range of motion testing reflected thoracolumbar spine flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion and rotation to 30 degrees.  No objective evidence of painful motion, no additional limitation of motion upon repetition, and no functional impairment of the thoracolumbar spine were noted.  The VA examiner opined that no change in range of motion of the lumbar spine is anticipated due to pain, weakness, fatigability, or incoordination during flares-ups or other repetitive use over time.  The VA examination report notes that the Veteran does not have muscle spasm or guarding of the thoracolumbar spine to include resulting in abnormal gait or abnormal spinal contour.

After a review of all the evidence, both lay and medical, for the entire initial rating period from April 30, 2009, the Board finds that the criteria for an initial disability rating in excess of 10 percent for the lumbar spine disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent (20 percent) under the General Rating Formula for Diseases and Injuries of the Spine would require forward flexion of the lumbar spine to 60 degrees or less, combined range of motion of the lumbar spine not greater than 120, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour.

Range of motion testing conducted at the April 2009 VA examination notes lumbar spine forward flexion to 90 degrees, extension to 0 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees with objective evidence of painful motion and reflects a combined range of motion of 210 degrees.  Similarly, range of motion testing conducted at the November 2014 VA examination notes thoracolumbar spine flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion and rotation to 30 degrees with no objective evidence of painful motion and reflects a combined range of motion of 240.   The Board finds that this does not more nearly approximate limitation of flexion to 60 degrees or combined range of motion to 120 degrees or less, as needed for the next higher (20 percent) disability rating.  

Further, the April 2009 and November 2014 VA examination reports note no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Therefore, an initial disability rating in excess of 10 percent is not warranted under the General Rating Formula for the Spine for any part of the initial rating period from April 30, 2009.  38 C.F.R. § 4.71a.  Because range of motion testing, as noted on the April 2009 and November 2014 VA examination reports, reflects almost full range of motion in the lumbar spine, a higher rating under the General Rating Formula for ankylosis is not warranted.  Id.

The Board has considered whether a higher disability rating for the lumbar spine is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the lumbar spine disability has caused painful motion, fatigue, decreased motion, stiffness, and spasms, which have restricted overall motion.  The Veteran has consistently reported chronic lumbar spine pain; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports indicate ranges of motion for the entire rating period that do not more nearly approximate the 20 percent criteria.  Rather the April 2009 and November 2014 VA examination reports reflect near full range of motion of the lumbar spine.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the lumbar spine disability.

The Board further finds that a higher (20 percent) disability rating is also not warranted under the Intervertebral Disc Syndrome Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The April 2009 and November 2014 VA examination reports note no incapacitating episodes of intervertebral disc syndrome during the previous 12 month period.  The Board finds that the weight of the evidence of record is against finding that the lumbar spine disability has been manifested by at least 2 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period (as required for a higher 40 percent rating), and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.         

Further, the Board finds that a separate rating for neurological impairment associated with the lumbar spine disability is not warranted for any part of the initial rating period.  The April 2009 and November 2014 VA examination reports no bowel or bladder dysfunction, radicular pain, or any or any other signs of symptoms due to radiculopathy.  No neurologic abnormalities were noted.  Based on the evidence of record, the Board finds that a separate rating for neurological impairment is not warranted for any part of the initial rating period.

Finally there is no evidence of record of any scars associated with the lumbar spine disability nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the lumbar spine.  38 C.F.R. § 4.118.    

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the mood, right and left knee, right shoulder, right wrist, right and left ankle, cervical spine, and lumbar spine disorders for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the mood disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9435, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the mood disorder has been manifested by depression, anxiety, irritability, chronic sleep disturbance with nightmares, hypervigilance, intrusive thoughts, difficulty concentrating, slight memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

To the extent that some of the Veteran's symptomatology is not directly listed in the rating criteria, as noted above, the Board finds that the symptoms of intrusive thoughts and hypervigilance are like anxiety and suspiciousness because manifestation of these symptoms can result in increased feelings of anxiety and suspiciousness.  Next, avoidance of crowds, diminished interest or participation in significant activities, and feelings of detachment from others are in themselves symptoms of social impairment because they limit interaction with others.  

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

The Board finds that all the symptomatology and impairment caused by the Veteran's right and left knee, right shoulder, right wrist, right and left ankle, cervical spine, and lumbar spine disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The right and left knee disabilities have been manifested by symptoms of painful motion, stiffness, and subjective feelings of locking and giving way that are productive of noncompensable limitation of motion.  The right shoulder disability has been manifested by symptoms of painful motion, stiffness, and weakness that are productive of noncompensable limitation of motion.  

The right wrist disability has been manifested by symptoms of painful motion and clicking that are productive of noncompensable limitation of motion.  The right and left ankle strains have been manifested by symptoms of painful motion and stiffness that are productive of noncompensable limitation of motion.  The cervical spine disability has been manifested by symptoms of painful motion, stiffness, combined range of motion of the cervical spine of 330 degrees, cracking with lateral flexion, and muscle spasm of the cervical spine resulting in abnormal gait or abnormal spinal contour.  The lumbar spine disability has been manifested by symptoms of painful motion, fatigue, decreased motion, stiffness, and spasms that are productive of noncompensable limitation of motion.

The schedular rating criteria specifically provides ratings painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), muscle spasms of the spine (Diagnostic Codes 5235 to 5242) and limitation of motion (Diagnostic Codes 5201 (shoulder), 5214 (wrist), 5235 to 5242 (spine), 5260 and 5261 (knee), 5271 (ankle)), including motion limited due to orthopedic factors such as pain, stiffness, and fatigue (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  

Further, the Veteran's bilateral knee subjective feelings of locking and giving way is specifically contemplated by the rating criteria for limitation of motion because arthritis contemplates painful limitation of motion as caused by giving way (weakness) and locking and which inherently creates difficulty with prolonged walking or ascending and descending stairs.  See also 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  In this case, comparing the Veteran's disability level and symptomatology of the orthopedic disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is 

exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the mood right and left knee, right shoulder, right wrist, right and left ankle, cervical 

spine, and lumbar spine disorders, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating of 50 percent, but no higher, for mood disorder, NOS is granted.

An initial disability rating in excess of 10 percent for right knee patellofemoral pain syndrome is denied.

An initial disability rating in excess of 10 percent for left knee patellofemoral pain syndrome is denied.

An initial disability rating in excess of 10 percent for right shoulder bicipital tendonitis is denied.

An initial disability rating in excess of 10 percent for right wrist strain is denied.

An initial disability rating in excess of 10 percent for right ankle strain is denied.

An initial disability rating in excess of 10 percent for left ankle strain is denied.

An initial disability rating for cervical myofascial pain syndrome, in excess of 10 percent for the period from April 30, 2009 to November 18, 2014, and in excess of 20 percent from November 18, 2014, is denied.

An initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease and myofascial pain syndrome is denied.


REMAND

Initial Ratings for Irritable Bowel Syndrome and GERD

In May 2014, the Board, in pertinent part, remanded the issue of a higher compensable initial disability rating for diarrhea to afford the Veteran a VA examination to assist in determining the current severity of the gastrointestinal disability.  A June 2015 rating decision granted a 30 percent disability rating for irritable bowel syndrome effective November 18, 2014 (the date of most recent VA examination).  The RO indicated that this grant constituted a full grant of the benefit sought on appeal because 30 percent is the highest disability rating available under Diagnostic Code 7319 for irritable colon syndrome and, as such, did not issue a supplemental statement of the case with respect to this initial rating issue.

The Board finds that the June 2015 rating decision does not constitute a full grant of the benefit sought on appeal.  The June 2015 rating decision created "staged" initial disability ratings for the irritable bowel syndrome and GERD - 0 percent for the initial rating period from April 30, 2009 to November 18, 2014, and 30 percent from November 18, 2014.  Cf. A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  

Further, while a 30 percent disability rating is the maximum schedular rating available under 38 C.F.R. § 4.114 (2015), Diagnostic Code 7319, the Veteran's gastrointestinal disabilities also include GERD.  See April 2009 VA examination report (diagnosing GERD and diarrhea, etiology undetermined), May 2009 rating decision (granting service connection for GERD and diarrhea).  GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

The Board finds that GERD is most closely analogous to a hiatal hernia (Diagnostic Code 7346) in terms of symptomatology and resulting disability picture.  A disability rating in excess of 30 percent (60 percent) is available under Diagnostic Code 7346.  Review of the claims folder does not reflect that the AOJ considered whether a disability rating in excess of 30 percent would be warranted under Diagnostic Code 7346.

The AOJ did not readjudicate the issue of higher initial disability ratings for irritable bowel syndrome and GERD or issue a supplemental statement of the case.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries, 22 Vet. App. 97.  This issue must be remanded so that the above-noted evidence is appropriately addressed in a supplemental statement of the case.

TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice, 22 Vet. App. 447.  In an April 2010 notice of disagreement, the then-representative contended that the Veteran is incapable of sustaining gainful employment due to the service-connected disabilities.

The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the initial rating issues decided herein and being remanded below; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.       

Accordingly, the issues of higher initial disability ratings for irritable bowel syndrome and GERD and entitlement to a TDIU are REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.  

3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record and readjudicate the remaining issue on appeal, an initial disability rating for the irritable bowel syndrome in excess of 0 percent from April 30, 2009 to November 18, 2014, and in excess of 30 percent from November 18, 2014.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


